
	

114 HR 1987 : Coast Guard Authorization Act of 2015
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1987
		IN THE SENATE OF THE UNITED STATES
		May 19, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize appropriations for the Coast Guard for fiscal years 2016 and 2017, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Coast Guard Authorization Act of 2015. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Authorizations
				Sec. 101. Authorizations.
				Sec. 102. Conforming amendments.
				Title II—Coast Guard
				Sec. 201. Vice Commandant.
				Sec. 202. Vice admirals.
				Sec. 203. Coast Guard remission of indebtedness.
				Sec. 204. Acquisition reform.
				Sec. 205. Auxiliary jurisdiction.
				Sec. 206. Long-term major acquisitions plan.
				Sec. 207. Coast Guard communities.
				Sec. 208. Polar Sea materiel condition assessment and service life extension decision.
				Sec. 209. Repeal.
				Sec. 210. Technical corrections to title 14.
				Sec. 211. Digital boat profile pilot program.
				Sec. 212. Discontinuance of an aid to navigation.
				Sec. 213. Mission performance measures.
				Sec. 214. Communications.
				Sec. 215. Coast Guard graduate maritime operations education.
				Title III—Shipping and Navigation
				Sec. 301. Treatment of fishing permits.
				Sec. 302. Survival craft.
				Sec. 303. Enforcement.
				Sec. 304. Model years for recreational vessels.
				Sec. 305. Merchant mariner credential expiration harmonization.
				Sec. 306. Marine event safety zones.
				Sec. 307. Technical corrections.
				Sec. 308. Recommendations for improvements of marine casualty reporting.
				Sec. 309. Recreational vessel engine weights.
				Sec. 310. Merchant mariner medical certification reform.
				Sec. 311. Atlantic Coast port access route study.
				Sec. 312. Certificates of documentation for recreational vessels.
				Sec. 313. Program guidelines.
				Sec. 314. Repeals.
				Title IV—Federal Maritime Commission
				Sec. 401. Authorization of appropriations.
				Sec. 402. Duties of the Chairman.
				Sec. 403. Prohibition on awards.
				Title V—Miscellaneous
				Sec. 501. Conveyance of Coast Guard property in Marin County, California.
				Sec. 502. Elimination of reports.
				Sec. 503. Vessel documentation.
				Sec. 504. Conveyance of Coast Guard property in Tok, Alaska.
				Sec. 505. Safe vessel operation in the Great Lakes.
				Sec. 506. Use of vessel sale proceeds.
				Sec. 507. Fishing vessel and fish tender vessel certification.
				Sec. 508. National Academy of Sciences cost comparison.
				Sec. 509. Penalty wages.
				Sec. 510. Recourse for noncitizens.
		IAuthorizations
			101.Authorizations
 (a)In generalTitle 14, United States Code, is amended by adding at the end the following:  IIICoast Guard Authorizations and Reports to Congress  Chap.Sec. 27.Authorizations2701  29.Reports2901. 27Authorizations  Sec. 2702. Authorization of appropriations. 2704. Authorized levels of military strength and training. 2702.Authorization of appropriationsFunds are authorized to be appropriated for each of fiscal years 2016 and 2017 for necessary expenses of the Coast Guard as follows:
 (1)For the operation and maintenance of the Coast Guard, not otherwise provided for— (A)$6,981,036,000 for fiscal year 2016; and
 (B)$6,981,036,000 for fiscal year 2017. (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—
 (A)$1,546,448,000 for fiscal year 2016; and (B)$1,546,448,000 for fiscal year 2017.
 (3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services—
 (A)$140,016,000 for fiscal year 2016; and (B)$140,016,000 for fiscal year 2017.
 (4)For the environmental compliance and restoration functions of the Coast Guard under chapter 19 of this title—
 (A)$16,701,000 for fiscal year 2016; and (B)$16,701,000 for fiscal year 2017.
 (5)To the Commandant of the Coast Guard for research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard's mission with respect to search and rescue, aids to navigation, marine safety, marine environmental protection, enforcement of laws and treaties, ice operations, oceanographic research, and defense readiness, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—
 (A)$19,890,000 for fiscal year 2016; and (B)$19,890,000 for fiscal year 2017.
										2704.Authorized levels of military strength and training
 (a)Active duty strengthThe Coast Guard is authorized an end-of-year strength for active duty personnel of 43,000 for each of fiscal years 2016 and 2017.
 (b)Military training student loadsThe Coast Guard is authorized average military training student loads for each of fiscal years 2016 and 2017 as follows:
 (1)For recruit and special training, 2,500 student years. (2)For flight training, 165 student years.
 (3)For professional training in military and civilian institutions, 350 student years. (4)For officer acquisition, 1,200 student years.
										29Reports
								
									Sec.
									2904. Manpower requirements plan.
								2904.Manpower requirements plan
 (a)In generalOn the date on which the President submits to Congress a budget for fiscal year 2017 under section 1105 of title 31, on the date on which the President submits to Congress a budget for fiscal year 2019 under such section, and every 4 years thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a manpower requirements plan.
 (b)ScopeA manpower requirements plan submitted under subsection (a) shall include for each mission of the Coast Guard—
 (1)an assessment of all projected mission requirements for the upcoming fiscal year and for each of the 3 fiscal years thereafter;
 (2)the number of active duty, reserve, and civilian personnel assigned or available to fulfill such mission requirements—
 (A)currently; and (B)as projected for the upcoming fiscal year and each of the 3 fiscal years thereafter;
 (3)the number of active duty, reserve, and civilian personnel required to fulfill such mission requirements—
 (A)currently; and (B)as projected for the upcoming fiscal year and each of the 3 fiscal years thereafter;
 (4)an identification of any capability gaps between mission requirements and mission performance caused by deficiencies in the numbers of personnel available—
 (A)currently; and (B)as projected for the upcoming fiscal year and each of the 3 fiscal years thereafter; and
 (5)an identification of the actions the Commandant will take to address capability gaps identified under paragraph (4).
 (c)ConsiderationIn composing a manpower requirements plan for submission under subsection (a), the Commandant shall consider—
 (1)the marine safety strategy required under section 2116 of title 46; (2)information on the adequacy of the acquisition workforce included in the most recent report under section 2903 of this title; and
 (3)any other Federal strategic planning effort the Commandant considers appropriate.. (b)Requirement for prior authorization of appropriationsSection 662 of title 14, United States Code, is amended—
 (1)by redesignating such section as section 2701; (2)by transferring such section to appear before section 2702 of such title (as added by subsection (a) of this section); and
 (3)by striking paragraphs (1) through (5) and inserting the following:  (1)For the operation and maintenance of the Coast Guard, not otherwise provided for.
 (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment.
 (3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services.
 (4)For the environmental compliance and restoration functions of the Coast Guard under chapter 19 of this title.
 (5)For research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard.
 (6)For alteration or removal of bridges over navigable waters of the United States constituting obstructions to navigation, and for personnel and administrative costs associated with the Alteration of Bridges Program..
 (c)Authorization of personnel end strengthsSection 661 of title 14, United States Code, is amended— (1)by redesignating such section as section 2703; and
 (2)by transferring such section to appear before section 2704 of such title (as added by subsection (a) of this section).
					(d)Reports
 (1)Transmission of annual Coast Guard authorization requestSection 662a of title 14, United States Code, is amended— (A)by redesignating such section as section 2901;
 (B)by transferring such section to appear before section 2904 of such title (as added by subsection (a) of this section); and
 (C)in subsection (b)— (i)in paragraph (1) by striking described in section 661 and inserting described in section 2703; and
 (ii)in paragraph (2) by striking described in section 662 and inserting described in section 2701. (2)Capital investment planSection 663 of title 14, United States Code, is amended—
 (A)by redesignating such section as section 2902; and (B)by transferring such section to appear after section 2901 of such title (as so redesignated and transferred by paragraph (1) of this subsection).
 (3)Major acquisitionsSection 569a of title 14, United States Code, is amended— (A)by redesignating such section as section 2903;
 (B)by transferring such section to appear after section 2902 of such title (as so redesignated and transferred by paragraph (2) of this subsection); and
 (C)in subsection (c)(2) by striking of this subchapter. (e)Icebreaking on the Great LakesFor fiscal years 2016 and 2017, the Commandant of the Coast Guard may use funds made available pursuant to section 2702(2) of title 14, United States Code (as added by subsection (a) of this section) for the selection of a design for and the construction of an icebreaker that is capable of buoy tending to enhance icebreaking capacity on the Great Lakes.
 (f)Additional submissionsThe Commandant of the Coast Guard shall submit to the Committee on Homeland Security of the House of Representatives—
 (1)each plan required under section 2904 of title 14, United States Code, as added by subsection (a) of this section;
 (2)each plan required under section 2903(e) of title 14, United States Code, as added by section 206 of this Act;
 (3)each plan required under section 2902 of title 14, United States Code, as redesignated by subsection (d) of this section; and
 (4)each mission need statement required under section 569 of title 14, United States Code. 102.Conforming amendments (a)Analysis for title 14The analysis for title 14, United States Code, is amended by adding after the item relating to part II the following:
					
						
							III.Coast Guard Authorizations and Reports to Congress2701.
 (b)Analysis for chapter 15The analysis for chapter 15 of title 14, United States Code, is amended by striking the item relating to section 569a.
 (c)Analysis for chapter 17The analysis for chapter 17 of title 14, United States Code, is amended by striking the items relating to sections 661, 662, 662a, and 663.
 (d)Analysis for chapter 27The analysis for chapter 27 of title 14, United States Code, as added by section 101(a) of this Act, is amended by inserting—
 (1)before the item relating to section 2702 the following:   2701. Requirement for prior authorization of appropriations.; and(2)before the item relating to section 2704 the following:
						
							
								2703. Authorization of personnel end strengths..
 (e)Analysis for chapter 29The analysis for chapter 29 of title 14, United States Code, as added by section 101(a) of this Act, is amended by inserting before the item relating to section 2904 the following:
					
						
							2901. Transmission of annual Coast Guard authorization request.
							2902. Capital investment plan.
							2903. Major acquisitions..
 (f)Mission need statementSection 569(b) of title 14, United States Code, is amended— (1)in paragraph (2) by striking in section 569a(e) and inserting in section 2903; and
 (2)in paragraph (3) by striking under section 663(a)(1) and inserting under section 2902(a)(1). IICoast Guard 201.Vice Commandant (a)Grades and ratingsSection 41 of title 14, United States Code, is amended by striking an admiral, and inserting admirals (two);.
 (b)Vice commandant; appointmentSection 47 of title 14, United States Code, is amended by striking vice admiral and inserting admiral. (c)Conforming amendmentSection 51 of title 14, United States Code, is amended—
 (1)in subsection (a) by inserting admiral or before vice admiral,; (2)in subsection (b) by inserting admiral or before vice admiral, each place it appears; and
 (3)in subsection (c) by inserting admiral or before vice admiral,. (d)ApplicationNotwithstanding any other provision of law, the officer who, on the date of the enactment of this Act, is serving as Vice Commandant of the Coast Guard—
 (1)shall have the grade of admiral, with the pay and allowances of that grade; and (2)shall not be required to be reappointed by reason of the enactment of this Act, including the amendments made by this Act.
 202.Vice admiralsSection 50 of title 14, United States Code, is amended— (1)in subsection (a)—
 (A)by striking paragraph (1) and inserting the following:  (1)The President may—
 (A)designate, within the Coast Guard, no more than five positions of importance and responsibility that shall be held by officers who, while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade, and shall perform such duties as the Commandant may prescribe (if the President designates five such positions, one position shall be a Chief of Staff); and
 (B)designate, within the executive branch, other than within the Coast Guard or the National Oceanic and Atmospheric Administration, positions of importance and responsibility that shall be held by officers who, while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade.; and
 (B)in paragraph (3)(A) by striking under paragraph (1) and inserting under paragraph (1)(A); and (2)in subsection (b)(2)—
 (A)in subparagraph (B) by striking and at the end; (B)by redesignating subparagraph (C) as subparagraph (D); and
 (C)by inserting after subparagraph (B) the following:  (C)at the discretion of the Secretary, while awaiting orders after being relieved from the position, beginning on the day the officer is relieved from the position, but not for more than 60 days; and.
					203.Coast Guard remission of indebtedness
 (a)In generalSection 461 of title 14, United States Code, is amended to read as follows:  461.Remission of indebtednessThe Secretary may have remitted or cancelled any part of a person’s indebtedness to the United States or any instrumentality of the United States if—
 (1)the indebtedness was incurred while the person served on active duty as a member of the Coast Guard; and
 (2)the Secretary determines that remitting or cancelling the indebtedness is in the best interest of the United States..
 (b)Clerical amendmentThe analysis for chapter 13 of title 14, United States Code, is amended by striking the item relating to section 461 and inserting the following:
					
						
							461. Remission of indebtedness..
				204.Acquisition reform
 (a)Minimum performance standardsSection 572(d)(3) of title 14, United States Code, is amended— (1)by redesignating subparagraphs (C) through (H) as subparagraphs (E) through (J), respectively;
 (2)by redesignating subparagraph (B) as subparagraph (C); (3)by inserting after subparagraph (A) the following:
						
 (B)the performance data to be used to determine whether the key performance parameters have been resolved;; and
 (4)by inserting after subparagraph (C), as redesignated by paragraph (2) of this subsection, the following:
						
 (D)the results during test and evaluation that will be required to demonstrate that a capability, asset, or subsystem meets performance requirements;.
 (b)Capital investment planSection 2902(a)(1) of title 14, United States Code, as redesignated and otherwise amended by this Act, is further amended—
 (1)in subparagraph (B) by striking completion; and inserting completion based on the proposed appropriations included in the budget;; and (2)in subparagraph (D) by striking at the projected funding levels; and inserting based on the proposed appropriations included in the budget;.
 (c)Days away from homeportNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall—
 (1)implement a standard for tracking operational days at sea for Coast Guard cutters that does not include days during which such cutters are undergoing maintenance or repair; and
 (2)notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of the standard implemented under paragraph (1).
 (d)Fixed wing aircraft fleet mix analysisNot later than September 30, 2015, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a revised fleet mix analysis of Coast Guard fixed wing aircraft.
				205.Auxiliary jurisdiction
 (a)In generalSection 822 of title 14, United States Code, is amended— (1)by striking The purpose and inserting the following:
						
 (a)In generalThe purpose; and (2)by adding at the end the following:
						
 (b)LimitationThe Auxiliary may conduct a patrol of a waterway, or a portion thereof, only if— (1)the Commandant has determined such waterway, or portion thereof, is navigable for purposes of the jurisdiction of the Coast Guard; or
 (2)a State or other proper authority has requested such patrol pursuant to section 141 of this title or section 13109 of title 46..
 (b)NotificationThe Commandant of the Coast Guard shall— (1)review the waterways patrolled by the Coast Guard Auxiliary in the most recently completed fiscal year to determine whether such waterways are eligible or ineligible for patrol under section 822(b) of title 14, United States Code (as added by subsection (a)); and
 (2)not later than 180 days after the date of the enactment of this Act, provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a written notification of—
 (A)any waterways determined ineligible for patrol under paragraph (1); and (B)the actions taken by the Commandant to ensure Auxiliary patrols do not occur on such waterways.
 206.Long-term major acquisitions planSection 2903 of title 14, United States Code, as redesignated and otherwise amended by this Act, is further amended—
 (1)by redesignating subsection (e) as subsection (f); and (2)by inserting after subsection (d) the following:
					
 (e)Long-Term major acquisitions planEach report under subsection (a) shall include a plan that describes for the upcoming fiscal year, and for each of the 20 fiscal years thereafter—
 (1)the numbers and types of cutters and aircraft to be decommissioned; (2)the numbers and types of cutters and aircraft to be acquired to—
 (A)replace the cutters and aircraft identified under paragraph (1); or (B)address an identified capability gap; and
 (3)the estimated level of funding in each fiscal year required to— (A)acquire the cutters and aircraft identified under paragraph (2);
 (B)acquire related command, control, communications, computer, intelligence, surveillance, and reconnaissance systems; and
 (C)acquire, construct, or renovate shoreside infrastructure.. 207.Coast Guard communitiesSection 409 of the Coast Guard Authorization Act of 1998 (14 U.S.C. 639 note) is amended by striking the second sentence and inserting the following: The Commandant may recognize any other community in a similar manner if the Commandant determines that such community has demonstrated enduring support of the Coast Guard, Coast Guard personnel, and the dependents of Coast Guard personnel..
 208.Polar Sea materiel condition assessment and service life extension decisionSection 222 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 126 Stat. 1560) is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalNot later than 270 days after the date of the enactment of the Coast Guard Authorization Act of 2015, the Secretary of the department in which the Coast Guard is operating shall—
 (1)complete a materiel condition assessment with respect to the Polar Sea; (2)make a determination of whether it is cost effective to reactivate the Polar Sea compared with other options to provide icebreaking services as part of a strategy to maintain polar icebreaking services; and
 (3)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate—
 (A)the assessment required under paragraph (1); and (B)written notification of the determination required under paragraph (2).;
 (2)in subsection (b) by striking analysis and inserting written notification; (3)by striking subsection (c);
 (4)by redesignating subsections (d) through (h) as subsections (c) through (g), respectively; (5)in subsection (c) (as redesignated by paragraph (4) of this section)—
 (A)in paragraph (1)— (i)in subparagraph (A) by striking based on the analysis required; and
 (ii)in subparagraph (C) by striking analysis and inserting written notification; (B)by amending paragraph (2) to read as follows:
						
 (2)DecommissioningIf the Secretary makes a determination under subsection (a) that it is not cost effective to reactivate the Polar Sea, then, not later than 180 days after written notification of that determination is submitted under that subsection, the Commandant of the Coast Guard may decommission the Polar Sea.; and
 (C)by amending paragraph (3) to read as follows:  (3)Result of no determinationIf the Secretary does not make a determination under subsection (a) regarding whether it is cost effective to reactivate the Polar Sea, then the Commandant of the Coast Guard may decommission the Polar Sea.;
 (6)in subsection (d)(1) (as redesignated by paragraph (4) of this section) by striking analysis and inserting written notification; and (7)in subsection (e) (as redesignated by paragraph (4) of this section) by striking in subsection (d) and inserting in subsection (c).
 209.RepealSection 225(b)(2) of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3039) is repealed.
 210.Technical corrections to title 14Title 14, United States Code, as amended by this Act, is further amended— (1)in the analysis for part I by striking the item relating to chapter 19 and inserting the following:
					
						
							19.Environmental Compliance and Restoration Program690;
 (2)in section 46(a) by striking subsection and inserting section; (3)in section 47 in the section heading by striking “commandant” and inserting Commandant;
 (4)in section 93(f) by striking paragraph (2) and inserting the following:  (2)LimitationThe Commandant may lease submerged lands and tidelands under paragraph (1) only if—
 (A)the lease is for cash exclusively; (B)the lease amount is equal to the fair market value of the use of the leased submerged lands or tidelands for the period during which such lands are leased, as determined by the Commandant;
 (C)the lease does not provide authority to or commit the Coast Guard to use or support any improvements to such submerged lands and tidelands, or obtain goods and services from the lessee; and
 (D)proceeds from the lease are deposited in the Coast Guard Housing Fund established under section 687.;
 (5)in the analysis for chapter 9 by striking the item relating to section 199 and inserting the following:
					
						
							199. Marine safety curriculum.;
 (6)in section 427(b)(2) by striking this chapter and inserting chapter 61 of title 10; (7)in the analysis for chapter 15 before the item relating to section 571 by striking the following:
					
						
							Sec.;
 (8)in section 573(c)(3)(A) by inserting and shall maintain such cutter in class before the period at the end; (9)in section 581(5)(B) by striking $300,000,0000, and inserting $300,000,000,;
 (10)in section 637(c)(3) in the matter preceding subparagraph (A) by inserting it is before any; (11)in section 641(d)(3) by striking Guard, installation and inserting Guard installation;
 (12)in section 691(c)(3) by striking state and inserting State; (13)in the analysis for chapter 21—
 (A)by striking the item relating to section 709 and inserting the following:   709. Reserve student aviation pilots; Reserve aviation pilots; appointments in commissioned grade.;  and(B)by striking the item relating to section 740 and inserting the following:
						
							
								740. Failure of selection and removal from an active status.;
 (14)in section 742(c) by striking subsection and inserting subsections; (15)in section 821(b)(1) by striking Chapter 26 and inserting Chapter 171; and
 (16)in section 823a(b)(1), by striking Chapter 26 and inserting Chapter 171. 211.Digital boat profile pilot program (a)In generalIf, during the 1-year period beginning on the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating determines that there are at least two digital boat profile technologies that are commercially available, the Secretary shall establish a pilot program, in accordance with this section, under which digital boat profiles are utilized for—
 (1)not less than two National Security Cutters; (2)not less than four Fast Response Cutters; and
 (3)not less than four Medium Endurance Cutters (270 foot). (b)TimingWith respect to the National Security Cutters and Fast Response Cutters participating in the pilot program, a digital boat profile shall be established prior to the commissioning of the cutters.
 (c)ReportNot later than 1 year after the establishment of the pilot program, and annually thereafter for the succeeding 4 years, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing—
 (1)the implementation of the pilot program; and (2)the results of the use of digital boat profiles under the pilot program with respect to—
 (A)efficient maintenance of the cutters involved; and (B)the post-delivery warranty management of equipment items, the repair and replacement of which are contractually obligated.
 (d)Digital boat profile definedIn this section, the term digital boat profile means a commercially available off-the-shelf technology that creates an electronic data source with respect to a vessel that—
 (1)provides lifecycle management support, including through the incorporation of systems manuals, schematics, and vessel documentation;
 (2)incorporates all manufacturer recommendations and operator best practices; (3)incorporates the use of real-time analytics of deferred tasks, future tasks, readiness assessments, and budgetary planners;
 (4)provides advance electronic notification of upcoming maintenance and inspections to multi-level permission-based recipients on a daily, weekly, or monthly basis;
 (5)facilitates oversight for pre-delivery discrepancy reporting and post-delivery warranty management of equipment items, the repair and replacement of which are contractually obligated; and
 (6)is accessible by computing devices. 212.Discontinuance of an aid to navigation (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall establish a process for the discontinuance of an aid to navigation established, maintained, or operated by the Coast Guard.
 (b)RequirementThe process established under subsection (a) shall include procedures to notify the public of any discontinuance of an aid to navigation described in that subsection.
 (c)ConsultationIn establishing a process under subsection (a), the Secretary shall consult with and consider any recommendations of the Navigation Safety Advisory Council.
 (d)NotificationNot later than 30 days after establishing a process under subsection (a), the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of the process established.
 213.Mission performance measuresNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an assessment of the efficacy of the Coast Guard’s Standard Operational Planning Process with respect to annual mission performance measures.
			214.Communications
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall establish and carry out a response capabilities pilot program to assess, at not fewer than two Coast Guard command centers, the effectiveness of a radio gateway that—
 (1)provides for— (A)multiagency collaboration and interoperability; and
 (B)wide-area, secure, and peer-invitation-and-acceptance-based multimedia communications; (2)is certified by the Department of Defense Joint Interoperability Test Center; and
 (3)is composed of commercially available, off-the-shelf technology. (b)AssessmentNot later than 1 year after the date of the enactment of this Act, and annually thereafter for the succeeding 4 years, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an assessment of the pilot program, including the impacts of the program with respect to interagency and Coast Guard response capabilities.
 215.Coast Guard graduate maritime operations educationNot later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall establish an education program, for members and employees of the Coast Guard, that—
 (1)offers a master’s degree in maritime operations; (2)is relevant to the professional development of such members and employees;
 (3)provides resident and distant education options, including the ability to utilize both options; and (4)to the greatest extent practicable, is conducted using existing academic programs at an accredited public academic institution that—
 (A)is located near a significant number of Coast Guard, maritime, and other Department of Homeland Security law enforcement personnel; and
 (B)has an ability to simulate operations normally conducted at a command center. IIIShipping and Navigation 301.Treatment of fishing permits (a)In generalSubchapter I of chapter 313 of title 46, United States Code, is amended by adding at the end the following:
					
						31310.Treatment of fishing permits
 (a)Limitation on maritime liensThis chapter— (1)does not establish a maritime lien on a fishing permit; and
 (2)does not authorize any civil action to enforce a maritime lien on a fishing permit. (b)Treatment of fishing permits under State and Federal lawA fishing permit—
 (1)is governed solely by the State or Federal law under which it is issued; and (2)shall not be treated as part of a vessel, or as an appurtenance or intangible of a vessel, for any purpose under Federal law.
 (c)Authority of Secretary of Commerce not affectedNothing in this section shall be construed as imposing any limitation upon the authority of the Secretary of Commerce—
 (1)to modify, suspend, revoke, or impose a sanction on any fishing permit issued by the Secretary of Commerce; or
 (2)to bring a civil action to enforce such a modification, suspension, revocation, or sanction. (d)Fishing permit definedIn this section the term fishing permit means any authorization of a person or vessel to engage in fishing that is issued under State or Federal law..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 31309 the following:
					
						
							31310. Treatment of fishing permits..
				302.Survival craft
 (a)In generalSection 3104 of title 46, United States Code, is amended to read as follows:  3104.Survival craft (a)Requirement To EquipThe Secretary shall require that a passenger vessel be equipped with survival craft that ensures that no part of an individual is immersed in water, if—
 (1)such vessel is built or undergoes a major conversion after January 1, 2016; and (2)operates in cold waters as determined by the Secretary.
 (b)Higher standard of safetyThe Secretary may revise part 117 or part 180 of title 46, Code of Federal Regulations, as in effect before January 1, 2016, if such revision provides a higher standard of safety than is provided by the regulations in effect on or before the date of the enactment of the Coast Guard Authorization Act of 2015.
 (c)Innovative and novel designsThe Secretary may, in lieu of the requirements set out in part 117 or part 180 of title 46, Code of Federal Regulations, as in effect on the date of the enactment of the Coast Guard Authorization Act of 2015, allow a passenger vessel to be equipped with a life saving appliance or arrangement of an innovative or novel design that—
 (1)ensures no part of an individual is immersed in water; and (2)provides an equal or higher standard of safety than is provided by such requirements as in effect before such date of the enactment.
 (d)Built DefinedIn this section, the term built has the meaning that term has under section 4503(e).. (b)Review; revision of regulations (1)ReviewNot later than December 31, 2015, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a review of—
 (A)the number of casualties for individuals with disabilities, children, and the elderly as a result of immersion in water, reported to the Coast Guard over the preceding 30-year period, by vessel type and area of operation;
 (B)the risks to individuals with disabilities, children, and the elderly as a result of immersion in water, by passenger vessel type and area of operation;
 (C)the effect that carriage of survival craft that ensure that no part of an individual is immersed in water has on—
 (i)passenger vessel safety, including stability and safe navigation; (ii)improving the survivability of individuals, including individuals with disabilities, children, and the elderly; and
 (iii)the costs, the incremental cost difference to vessel operators, and the cost effectiveness of requiring the carriage of such survival craft to address the risks to individuals with disabilities, children, and the elderly;
 (D)the efficacy of alternative safety systems, devices, or measures in improving survivability of individuals with disabilities, children, and the elderly; and
 (E)the number of small businesses and nonprofit vessel operators that would be affected by requiring the carriage of such survival craft on passenger vessels to address the risks to individuals with disabilities, children, and the elderly.
 (2)RevisionBased on the review conducted under paragraph (1), the Secretary may revise regulations concerning the carriage of survival craft pursuant to section 3104(c) of title 46, United States Code.
					303.Enforcement
 (a)In generalSection 55305(d) of title 46, United States Code, is amended— (1)by amending paragraph (1) to read as follows:
						
 (1)Each department or agency that has responsibility for a program under this section shall administer that program consistent with this section and any regulations promulgated pursuant to subchapter II of chapter 5 of title 5, issued by the Secretary of Transportation, and developed in consultation with each department and agency subject to this section.;
 (2)by redesignating paragraph (2) as paragraph (3), and by inserting after paragraph (1) the following:
						
							(2)
 (A)The Secretary, after consulting with the department, agency, organization, or person involved, shall have sole responsibility for determining the applicability of this section to a program of a Federal department or agency, after consulting with the department, agency, organization, or person involved.
 (B)The head of a Federal department or agency shall request the Secretary to determine the applicability of this section to a program of such department or agency if the department or agency is uncertain of such applicability. Not later than 30 days after receiving such a request, the Secretary shall make such determination.
 (C)Subparagraph (B) shall not be construed to limit the authority of the Secretary to make a determination regarding the applicability of this section to a program administered by a Federal department or agency.
 (D)A determination made by the Secretary under this paragraph regarding a program shall remain in effect until the Secretary determines that this section no longer applies to such program.;
 (3)in paragraph (3), as so redesignated, by amending subparagraph (A) to read as follows:  (A)shall conduct an annual review of the administration of programs subject to the requirements of this section to determine compliance with the requirements of this section;; and
 (4)by adding at the end the following:  (4)On the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Secretary shall make available on the Internet website of the Department of Transportation a report that—
 (A)lists the programs that were subject to determinations made by the Secretary under paragraph (2) in the preceding year; and
 (B)describes the results of the most recent annual review required by paragraph (3)(A), including identification of the departments and agencies that transported cargo in violation of this section and any action the Secretary took under paragraph (3) with respect to each violation..
 (b)Deadline for first reviewThe Secretary of Transportation shall complete the first review required under the amendment made by subsection (a)(1)(C) by not later than December 31, 2015.
 (c)Conforming amendmentSection 3511(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (46 U.S.C. 55305 note) is repealed.
				304.Model years for recreational vessels
 (a)In generalSection 4302 of title 46, United States Code is amended by adding at the end the following:  (e) (1)If in prescribing regulations under this section the Secretary establishes a model year for recreational vessels and associated equipment, such model year shall, except as provided in paragraph (2)—
 (A)begin on June 1 of a year and end on July 31 of the following year; and (B)be designated by the year in which it ends.
 (2)Upon the request of a recreational vessel manufacturer to which this chapter applies, the Secretary may alter a model year for a model of recreational vessel of the manufacturer and associated equipment, by no more than 6 months from the model year described in paragraph (1)..
 (b)ApplicationThis section shall only apply with respect to recreational vessels and associated equipment constructed or manufactured, respectively, on or after June 1, 2015.
 (c)GuidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall publish guidance to implement section 4302(d)(2) of title 46, United States Code.
				305.Merchant mariner credential expiration harmonization
 (a)In generalExcept as provided in subsection (c) and not later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall establish a process to harmonize the expiration dates of merchant mariner credentials, mariner medical certificates, and radar observer endorsements for individuals applying to the Secretary for a new merchant mariner credential or for renewal of an existing merchant mariner credential.
 (b)RequirementsThe Secretary shall ensure that the process established under subsection (a)— (1)does not require an individual to renew a merchant mariner credential earlier than the date on which the individual’s current credential expires; and
 (2)results in harmonization of expiration dates for merchant mariner credentials, mariner medical certificates, and radar observer endorsements for all individuals by not later than 6 years after the date of the enactment of this Act.
 (c)ExceptionThe process established under subsection (a) does not apply to individuals— (1)holding a merchant mariner credential with—
 (A)an active Standards of Training, Certification, and Watchkeeping endorsement; or (B)Federal first-class pilot endorsement; or
 (2)who have been issued a time-restricted medical certificate. 306.Marine event safety zonesSection 6 of the Ports and Waterways Safety Act (33 U.S.C. 1225) is amended by adding at the end the following:
				
					(c)Marine event safety zones
 (1)In generalExcept as provided in paragraph (2), the Secretary shall recover all costs the Coast Guard incurs to enforce a safety zone under this section if such safety zone is established for a marine event conducted under a permit or other authorization by the Coast Guard.
 (2)ExceptionThe Secretary may not recover costs under paragraph (1) from a State or local government. (3)Treatment of recovered costsCosts recovered by the Secretary under this subsection shall be credited to the appropriation for operating expenses of the Coast Guard.
 (4)Marine event definedIn this section the term marine event means a planned activity of limited duration that by its nature, circumstances, or location, will introduce extra or unusual hazards to the safety of life on the navigable waters of the United States..
			307.Technical corrections
 (a)Title 46Title 46, United States Code, is amended— (1)in section 103, by striking (33 U.S.C. 151). and inserting (33 U.S.C. 151(b)).;
 (2)in section 2118— (A)in subsection (a), in the matter preceding paragraph (1), by striking title, and inserting subtitle,; and
 (B)in subsection (b), by striking title and inserting subtitle; (3)in the analysis for chapter 35—
 (A)by adding a period at the end of the item relating to section 3507; and (B)by adding a period at the end of the item relating to section 3508;
 (4)in section 3715(a)(2), by striking ; and and inserting a semicolon; (5)in section 8103(b)(1)(A)(iii), by striking Academy. and inserting Academy; and; and
 (6)in section 11113(c)(1)(A)(i), by striking under this Act. (b)General Bridge Statutes (1)Act of March 3, 1899The Act of March 3, 1899, popularly known as the Rivers and Harbors Appropriations Act of 1899, is amended—
 (A)in section 9 (33 U.S.C. 401), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and (B)in section 18 (33 U.S.C. 502), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating.
 (2)Act of March 23, 1906The Act of March 23, 1906, popularly known as the Bridge Act of 1906, is amended— (A)in the first section (33 U.S.C. 491), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating;
 (B)in section 4 (33 U.S.C. 494), by striking Secretary of Homeland Security each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and (C)in section 5 (33 U.S.C. 495), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating.
 (3)Act of August 18, 1894Section 5 of the Act entitled An Act making appropriations for the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved August 18, 1894 (33 U.S.C. 499) is amended by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating.
 (4)Act of June 21, 1940The Act of June 21, 1940, popularly known as the Truman-Hobbs Act, is amended— (A)in the first section (33 U.S.C. 511), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating;
 (B)in section 4 (33 U.S.C. 514), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; (C)in section 7 (33 U.S.C. 517), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and
 (D)in section 13 (33 U.S.C. 523), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating. (5)General Bridge Act of 1946The General Bridge Act of 1946 is amended—
 (A)in section 502(b) (33 U.S.C. 525(b)), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; and (B)in section 510 (33 U.S.C. 533), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating.
 (6)International Bridge Act of 1972The International Bridge Act of 1972 is amended— (A)in section 5 (33 U.S.C. 535c), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; and
 (B)in section 8 (33 U.S.C. 535e), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. 308.Recommendations for improvements of marine casualty reportingNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of the actions the Commandant will take to implement recommendations on improvements to the Coast Guard’s marine casualty reporting requirements and procedures included in—
 (1)the Department of Homeland Security Office of Inspector General report entitled Marine Accident Reporting, Investigations, and Enforcement in the United States Coast Guard, released on May 23, 2013; and (2)the Towing Safety Advisory Committee report entitled Recommendations for Improvement of Marine Casualty Reporting, released on March 26, 2015.
 309.Recreational vessel engine weightsNot later than 180 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue regulations amending Table 4 to Subpart H of Part 183–Weights (Pounds) of Outboard Motor and Related Equipment for Various Boat Horsepower Ratings (33 CFR 183) as appropriate to reflect Standard 30–Outboard Engine and Related Equipment Weights published by the American Boat and Yacht Council, as in effect on the date of the enactment of this Act.
			310.Merchant mariner medical certification reform
 (a)In generalChapter 75 of title 46, United States Code, is amended by adding at the end the following:  7509.Medical certification by trusted agents (a)In generalNotwithstanding any other provision of law and pursuant to regulations prescribed by the Secretary, a trusted agent may issue a medical certificate to an individual who—
 (1)must hold such certificate to qualify for a license, certificate of registry, or merchant mariner’s document, or endorsement thereto under this part; and
 (2)is qualified as to sight, hearing, and physical condition to perform the duties of such license, certificate, document, or endorsement, as determined by the trusted agent.
 (b)Trusted agent definedIn this section the term trusted agent means a medical practitioner certified by the Secretary to perform physical examinations of an individual for purposes of a license, certificate of registry, or merchant mariner’s document under this part..
 (b)DeadlineNot later than 3 years after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a final rule implementing section 7509 of title 46, United States Code, as added by this section.
 (c)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:   7509. Medical certification by trusted agents.. 311.Atlantic Coast port access route studyNot later than April 1, 2016, the Commandant of the Coast Guard shall conclude the Atlantic Coast Port Access Route Study and submit the results of such study to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 312.Certificates of documentation for recreational vesselsNot later than 180 days after the date of the enactment of this Act, the Secretary of the Department in which the Coast Guard is operating shall issue regulations that—
 (1)make certificates of documentation for recreational vessels effective for 5 years; and (2)require the owner of such a vessel—
 (A)to notify the Coast Guard of each change in the information on which the issuance of the certificate of documentation is based, that occurs before the expiration of the certificate; and
 (B)apply for a new certificates of documentation for such a vessel if there is any such change. 313.Program guidelinesNot later than 180 days after the date of the enactment this Act, the Secretary of Transportation shall—
 (1)develop guidelines to implement the program authorized under section 304(a) of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241), including specific actions to ensure the future availability of able and credentialed United States licensed and unlicensed seafarers including—
 (A)incentives to encourage partnership agreements with operators of foreign-flag vessels that carry liquified natural gas, that provide no less than one training billet per vessel for United States merchant mariners in order to meet minimum mandatory sea service requirements;
 (B)development of appropriate training curricula for use by public and private maritime training institutions to meet all United States merchant mariner license, certification, and document laws and requirements under the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978; and
 (C)steps to promote greater outreach and awareness of additional job opportunities for sea service veterans of the United States Armed Forces; and
 (2)submit such guidelines to the Committee Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				314.Repeals
 (a)Repeals, Merchant Marine Act, 1936Sections 601 through 606, 608 through 611, 613 through 616, 802, and 809 of the Merchant Marine Act, 1936 (46 U.S.C. 53101 note) are repealed.
 (b)Conforming amendmentsChapter 575 of title 46, United States Code, is amended— (1)in section 57501, by striking titles V and VI and inserting title V; and
 (2)in section 57531(a), by striking titles V and VI and inserting title V. (c)Transfer from Merchant Marine Act, 1936 (1)In generalSection 801 of the Merchant Marine Act, 1936 (46 U.S.C. 53101 note) is—
 (A)redesignated as section 57522 of title 46, United States Code, and transferred to appear after section 57521 of such title; and
 (B)as so redesignated and transferred, is amended— (i)by striking so much as precedes the first sentence and inserting the following:
								
									57522.Books and records, balance sheets, and inspection and auditing;
 (ii)by striking the provision of title VI or VII of this Act and inserting this chapter; (iii)by striking That the provisions and all that follows through Commission; (2); and
 (iv)by redesignating clauses (3) and (4) as clauses (2) and (3), respectively. (2)Clerical amendmentThe analysis for chapter 575, of title 46, United States Code, is amended by inserting after the item relating to section 57521 the following:
						
							
								57522. Books and records, balance sheets, and inspection and auditing..
 (d)Repeals, title 46, U.S.CSection 8103 of title 46, United States Code, is amended in subsections (c) and (d) by striking or operating each place it appears. IVFederal Maritime Commission 401.Authorization of appropriations (a)In generalChapter 3 of title 46, United States Code, is amended by adding at the end the following:
					
 308.Authorization of appropriationsThere is authorized to be appropriated to the Federal Maritime Commission $24,700,000 for each of fiscal years 2016 and 2017 for the activities of the Commission authorized under this chapter and subtitle IV..
 (b)Clerical amendmentThe analysis for chapter 3 of title 46, United States Code, is amended by adding at the end the following:
					
						
							308. Authorization of appropriations..
 402.Duties of the ChairmanSection 301(c)(3)(A) of title 46, United States Code, is amended— (1)in clause (ii) by striking units, but only after consultation with the other Commissioners; and inserting units (with such appointments subject to the approval of the Commission);;
 (2)in clause (iv) by striking and at the end; (3)in clause (v) by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (vi)prepare and submit to the President and Congress requests for appropriations for the Commission (with such requests subject to the approval of the Commission)..
 403.Prohibition on awardsSection 307 of title 46, United States Code, is amended— (1)by striking The Federal Maritime Commission and inserting the following:
					
 (a)In generalThe Federal Maritime Commission; and (2)by adding at the end the following:
					
 (b)ProhibitionNotwithstanding subsection (a), the Federal Maritime Commission may not expend any funds appropriated or otherwise made available to it to issue an award, prize, commendation, or other honor to a non-Federal entity..
				VMiscellaneous
			501.Conveyance of Coast Guard property in Marin County, California
 (a)Conveyance authorizedThe Commandant of the Coast Guard may convey all right, title, and interest of the United States in and to the covered property, upon payment to the United States of the fair market value of the covered property.
 (b)Right of first refusalThe County of Marin, California shall have the right of first refusal with respect to purchase of the covered property under this section.
 (c)SurveyThe exact acreage and legal description of the covered property shall be determined by a survey satisfactory to the Commandant.
 (d)Fair market valueThe fair market value of the covered property shall— (1)be determined by appraisal; and
 (2)be subject to the approval of the Commandant. (e)Costs of conveyanceThe responsibility for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with a conveyance under this section shall be determined by the Commandant and the purchaser.
 (f)Additional terms and conditionsThe Commandant may require such additional terms and conditions in connection with a conveyance under this section as the Commandant considers appropriate and reasonable to protect the interests of the United States.
 (g)Deposit of proceedsAny proceeds received by the United States in a conveyance under this section shall be deposited in the Coast Guard Housing Fund established by section 687 of title 14, United States Code.
 (h)Covered property definedIn this section, the term covered property means the approximately 32 acres of real property (including all improvements located on the property) that are—
 (1)located at Station Point Reyes in Marin County, California; (2)under the administrative control of the Coast Guard; and
 (3)described as Parcel A, Tract 1, Parcel B, Tract 2, Parcel C, and Parcel D in the Declaration of Taking (Civil No. C–71–1245 SC) filed June 28, 1971, in the United States District Court for the Northern District of California.
					502.Elimination of reports
 (a)Distant Water Tuna FleetSection 421 of the Coast Guard and Maritime Transportation Act of 2006 (46 U.S.C. 8103 note) is amended by striking subsection (d).
 (b)Annual Updates on Limits to LiabilitySection 603(c)(3) of the Coast Guard and Maritime Transportation Act of 2006 (33 U.S.C. 2704 note) is amended by striking on an annual basis. and inserting not later than January 30 of the year following each year in which occurs an oil discharge from a vessel or nonvessel source that results or is likely to result in removal costs and damages (as those terms are defined in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701)) that exceed liability limits established under section 1004 of the Oil Pollution Act of 1990 (33 U.S.C. 2704)..
 (c)International Bridge Act of 1972The International Bridge Act of 1972 is amended by striking section 11 (33 U.S.C. 535h). 503.Vessel documentationNot later than 180 days after the date of the enactment this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and infrastructure of the House and the Committee on Commerce, Science, and Transportation of the Senate, a description of actions that could be taken to—
 (1)improve the efficiency of performance of the functions currently carried out by the National Vessel Documentation Center, including by—
 (A)transferring such functions to Coast Guard headquarters; and (B)reassigning Coast Guard personnel to better meet the Coast Guard’s vessel documentation mission; and
 (2)strengthen the review of compliance with United States ownership requirements for vessels documented under the laws of the United States.
				504.Conveyance of Coast Guard property in Tok, Alaska
 (a)Conveyance authorizedThe Commandant of the Coast Guard may convey all right, title, and interest of the United States in and to the covered property, upon payment to the United States of the fair market value of the covered property.
 (b)Right of first refusalThe Tanana Chiefs’ Conference shall have the right of first refusal with respect to purchase of the covered property under this section.
 (c)SurveyThe exact acreage and legal description of the covered property shall be determined by a survey satisfactory to the Commandant.
 (d)Fair market valueThe fair market value of the covered property shall be— (1)determined by appraisal; and
 (2)subject to the approval of the Commandant. (e)Costs of conveyanceThe responsibility for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with a conveyance under this section shall be determined by the Commandant and the purchaser.
 (f)Additional terms and conditionsThe Commandant may require such additional terms and conditions in connection with a conveyance under this section as the Commandant considers appropriate and reasonable to protect the interests of the United States.
 (g)Deposit of proceedsAny proceeds received by the United States from a conveyance under this section shall be deposited in the Coast Guard Housing Fund established under section 687 of title 14, United States Code.
				(h)Covered property defined
 (1)In generalIn this section, the term covered property means the approximately 3.25 acres of real property (including all improvements located on the property) that are—
 (A)located in Tok, Alaska; (B)under the administrative control of the Coast Guard; and
 (C)described in paragraph (2). (2)DescriptionThe property described in this paragraph is the following:
 (A)Lots 11, 12 and 13, block G, Second Addition to Hartsell Subdivision, Section 20, Township 18 North, Range 13 East, Copper River Meridian, Alaska as appears by Plat No. 72-39 filed in the Office of the Recorder for the Fairbanks Recording District of Alaska, bearing seal dated 25 September 1972, all containing approximately 1.25 acres and commonly known as 2-PLEX – Jackie Circle, Units A and B.
 (B)Beginning at a point being the SE corner of the SE ¼ of the SE ¼ Section 24, Township 18 North, Range 12 East, Copper River Meridian, Alaska; thence running westerly along the south line of said SE ¼ of the NE ¼ 260 feet; thence northerly parallel to the east line of said SE ¼ of the NE ¼ 335 feet; thence easterly parallel to the south line 260 feet; then south 335 feet along the east boundary of Section 24 to the point of beginning; all containing approximately 2.0 acres and commonly known as 4-PLEX – West C and Willow, Units A, B, C and D.
 505.Safe vessel operation in the Great LakesThe Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281) is amended—
 (1)in section 610, by— (A)striking the section enumerator and heading and inserting the following:
						
							610.Safe vessel operation in the Great Lakes;
 (B)striking existing boundaries and any future expanded boundaries of the Thunder Bay National Marine Sanctuary and Underwater Preserve and inserting boundaries of any national marine sanctuary that preserves shipwrecks or maritime heritage in the Great Lakes; and
 (C)by inserting before the period at the end the following: , unless the designation documents for such sanctuary do not allow taking up or discharging ballast water in such sanctuary; and
 (2)in the table of contents in section 2, by striking the item relating to such section and inserting the following:
					
						
							Sec. 610. Safe vessel operation in the Great Lakes..
				506.Use of vessel sale proceeds
 (a)AuditThe Comptroller General of the United States shall conduct an audit of funds credited in each fiscal year after fiscal year 2004 to the Vessel Operations Revolving Fund that are attributable to the sale of obsolete vessels in the National Defense Reserve Fleet that were scrapped or sold under sections 57102, 57103, and 57104 of title 46, United States Code, including—
 (1)a complete accounting of all vessel sale proceeds attributable to the sale of obsolete vessels in the National Defense Reserve Fleet that were scrapped or sold under sections 57102, 57103, and 57104 of title 46, United States Code, in each fiscal year after fiscal year 2004;
 (2)the annual apportionment of proceeds accounted for under paragraph (1) among the uses authorized under section 308704 of title 54, United States Code, in each fiscal year after fiscal year 2004, including—
 (A)for National Maritime Heritage Grants, including a list of all annual National Maritime Heritage Grant grant and subgrant awards that identifies the respective grant and subgrant recipients and grant and subgrant amounts;
 (B)for the preservation and presentation to the public of maritime heritage property of the Maritime Administration;
 (C)to the United States Merchant Marine Academy and State maritime academies, including a list of annual awards; and
 (D)for the acquisition, repair, reconditioning, or improvement of vessels in the National Defense Reserve Fleet; and
 (3)an accounting of proceeds, if any, attributable to the sale of obsolete vessels in the National Defense Reserve Fleet that were scrapped or sold under sections 57102, 57103, and 57104 of title 46, United States Code, in each fiscal year after fiscal year 2004, that were expended for uses not authorized under section 308704 of title 54, United States Code.
 (b)Submission to congressNot later than 180 days after the date of enactment this Act, the Comptroller General shall submit the audit conducted in subsection (a) to the Committee on Armed Services, the Committee on Natural Resources, and the Committee on Transportation and Infrastructure of the House and the Committee on Commerce, Science, and Transportation of the Senate.
 507.Fishing vessel and fish tender vessel certificationSection 4503 of title 46, United States Code, is amended— (1)in subsection (c), by adding at the end the following: Subsection (a) does not apply to a fishing vessel or fish tender vessel described in subsection (d)(6), if the vessel complies with an alternative safety compliance program established under that subsection for such a vessel.; and
 (2)in subsection (d), by adding at the end the following:  (6)The Secretary shall establish an alternative safety compliance program for fishing vessels or fish tender vessels (or both) that are at least 50 feet overall in length, and not more than 79 feet overall in length, and built after July 1, 2013..
				508.National Academy of Sciences cost comparison
 (a)Cost comparisonThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Sciences under which the Academy, by no later than 180 days after the date of the enactment of this Act, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a comparison of the costs incurred by the Federal Government for each of the following alternatives:
 (1)Transferring the Polar Sea to a non-governmental entity at no cost, and leasing back the vessel beginning on the date on which the Coast Guard certifies that the vessel is capable of the breaking out and missions described in subsection (c)(1).
 (2)The reactivation and operation by the Coast Guard of the Polar Sea to an operational level at which the vessel is capable of such breaking out and missions.
 (3)Acquiring and operating a new icebreaker through the Coast Guard’s acquisition process that is capable of such breaking out and missions.
 (4)Construction by a non-Federal entity of an icebreaker capable of such breaking out and missions, that will be leased by the Federal Government and operated using a Coast Guard crew.
 (5)Construction by a non-Federal entity of an icebreaker capable of such breaking out and missions, that will be leased by the Federal Government and operated by a crew of non-Federal employees.
 (6)The acquisition of services from a non-Federal entity to perform such breaking out and missions. (b)Included costsFor purposes of subsection (a), the cost of each alternative includes costs incurred by the Federal Government for—
 (1)the lease or operation and maintenance of the vessel concerned; (2)disposal of such vessel at the end of the useful life of the vessel;
 (3)retirement and other benefits for Federal employees who operate such vessel; and (4)interest payments assumed to be incurred for Federal capital expenditures.
 (c)AssumptionsFor purposes of comparing the costs of such alternatives, the Academy shall assume that— (1)each vessel under consideration is—
 (A)capable of breaking out of McMurdo Station, and conducting Coast Guard missions in the United States territory in the Arctic (as that term is defined in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111)); and
 (B)operated for a period of 20 years; (2)the acquisition of services and the operation of each vessel begin on the same date; and
 (3)the periods for conducting Coast Guard missions in the Arctic are of equal lengths. 509.Penalty wages (a)Foreign and intercoastal voyagesSection 10313(g) of title 46, United States Code, is amended—
 (1)in paragraph (2)— (A)by striking all claims in a class action suit by seamen and inserting each claim by a seaman; and
 (B)by striking the seamen and inserting the seaman; and (2)in paragraph (3)—
 (A)by striking class action; and (B)in subparagraph (B), by striking , by a seaman who is a claimant in the suit, and inserting by the seaman.
 (b)Coastwise voyagesSection 10504(c) of such title is amended— (1)in paragraph (2)—
 (A)by striking all claims in a class action suit by seamen and inserting each claim by a seaman; and (B)by striking the seamen and inserting the seaman; and
 (2)in paragraph (3)— (A)by striking class action; and
 (B)in subparagraph (B), by striking , by a seaman who is a claimant in the suit, and inserting by the seaman. 510.Recourse for noncitizensSection 30104 of title 46, United States Code, is amended—
 (1)by inserting (a) In General.— before the first sentence; and (2)by adding at the end the following new subsection:
					
 (b)Restriction on recovery for nonresident aliens employed on foreign passenger vesselsA claim for damages or expenses relating to personal injury, illness, or death of a seaman who is a citizen of a foreign nation, arising during or from the engagement of the seaman by or for a passenger vessel duly registered under the laws of a foreign nation, may not be brought under the laws of the United States if—
 (1)such seaman was not a permanent resident alien of the United States at the time the claim arose; (2)the injury, illness, or death arose outside the territorial waters of the United States; and
 (3)the seaman or the seaman’s personal representative has or had a right to seek compensation for the injury, illness, or death in, or under the laws of—
 (A)the nation in which the vessel was registered at the time the claim arose; or (B)the nation in which the seaman maintained citizenship or residency at the time the claim arose..
				
	Passed the House of Representatives May 18, 2015.Karen L. Haas,ClerkRobert F. Reeves,Deputy Clerk
